UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6942



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT LEE BONNIWELL,

                                            Defendant - Appellant.



                            No. 99-7402



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ROBERT LEE BONNIWELL,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-96-40, CA-97-652)


Submitted:   November 23, 1999         Decided:     December 20, 1999
Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


No. 99-6942 dismissed and No. 99-7402 affirmed by unpublished per
curiam opinion.


Robert Lee Bonniwell, Appellant Pro Se. Nicholas Stephan Altimari,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
 PER CURIAM:

     In No. 99-6942, Robert Lee Bonniwell seeks to appeal the

district court’s order denying his motion filed under 28 U.S.C.A.

§ 2255 (West Supp. 1999).   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See United States v. Bonni-

well, Nos. CR-96-40; CA-97-652 (E.D. Va. May 12, 1999).

     In No. 99-7402, Bonniwell appeals the district court’s order

denying his request for a certificate of appealability.       As we

conclude that Bonniwell has not made a substantial showing of the

denial of a federal right, we affirm the district court’s ruling.

See 28 U.S.C.A. § 2253(c)(2) (West Supp. 1999).    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                          No. 99-6942 - DISMISSED

                                          No. 99-7402 - AFFIRMED




                                  3